 HAMBURG INDUSTRIES67Hamburg Industries,Inc.,Fidelity Services, Inc. &Industrial Technical Services,Inc. andInternation-alBrotherhood of Painters and Allied Trades,AFL-CIO,Local Union 1730,Petitioner.CaseI I-RC-3275September 7, 1971DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Charles M. William-son. Thereafter, pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, and by direction of the Regional DirectorforRegion 11, this case was transferred to theNational Labor Relations Board for decision. Briefshave been timely filed by Hamburg Industries,Inc., Fidelity Services, Inc., and the InternationalBrotherhood of Painters and Allied Trades, AFL-CIO, Local Union 1730.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case 1 the Board finds:1.The Petitioner seeks to represent certain em-ployees atHamburg Industries, Inc.'s plant inHamburg, South Carolina, and contends that they areemployed jointly by Hamburg Industries, Inc.,FidelityServices,Inc.,and Industrial TechnicalServices, Inc.,2 and not solely by Fidelity as bothHamburg and Fidelity contend.Hamburg argues that Fidelity is the sole employerof the maintenance and production workers at itsplant and that as a separate business entity from bothFidelity and ITS it is not an employer, joint orotherwise, of Fidelity's employees.Fidelity argues that it alone is the employer of themaintenance and production workers at Hamburgand, since Petitioner sought a unit consisting ofemployees of Fidelity, Hamburg, and ITS as jointemployers, the unit is not appropriate.ITS was not represented at the hearing and did notfile a brief; it appears to be a defunct corporationwithout employees or contracts to supply labor3 andisnot a joint employer of the maintenance andproduction workers employed at Hamburg's plant.Hamburg is engaged in the business of contractingwith railroad companies for the repair, maintenance,and remanufacture of railroad cars at its plant inHamburg, South Carolina. It has 10 employees at itsplant:office clericals, company executives, and 3superintendents, who are not maintenance or prod-uction workers. Hamburg supplies all the necessarytools and supplies and contracts with Fidelity for itsentire work force of 283 men including 13 supervisorsand also contracts with another firm for its guardforce.Hamburg receives a contract from a railroad,estimates the number of men and the length of timenecessary to fulfill the contract and then requests thatnumber of men for that length of time from Fidelity.Hamburg instructs Fidelity on the work to beperformed and its three superintendents constantlycheck the performance of the workers and the qualityof the work. The work instructions are communicatedto the workers by the 13 supervisors supplied byFidelity.Hamburg can require that work be redoneand can terminate its contract with Fidelity at anytime for any reason. Hamburg has its own safety rulesfollowed by all employees at its plant, can forceFidelity to remove employees from its plant, can vetoovertime, and can change the hours of work for allemployees, as it recently did when it requested a workschedule change from five 8-hour days to four 10-hour days and discontinued overtime for the extra 2hours daily which had been the practice. Hamburgreimburses Fidelity for all of its costs including wages,payroll taxes, social security taxes, workmen's com-pensation, and pays Fidelity a fee which is a certainpercentage of the weekly payroll; the percentagevaries according to the amount of the payroll.Fidelity is engaged in the business of supplyinglabor; currently it is under contract to three firms,including Hamburg. Fidelity maintains an employ-ment office staffed with its own personnel at Ham-burg's plant, It determines the employees' rates of payand can institute unilateral pay raises; however unlessthe pay increases are presented to and accepted byHamburg, the increased labor costs are absorbed byFidelity alone. Fidelity uses the same employees'handbook, pay scale, and fringe benefits for all of itsemployees regardless of the company they arecontracted to.In view of Hamburg's considerable control overFidelity's operations in such critical areas as workinstructions, quality control and the right to rejectfinished work, work scheduling, and indirect controlover wages, it is obvious that Hamburg is a jointIHamburg Industries,Inc. 's and Fidelity Services, Inc. 's requests fororal argument are hereby denied as in our opinion the record, including thebriefs, adequately presents the issues herein and the positions of the parties.2Hereafter referred to as Hamburg,Fidelity, and ITS.3 ITS, until early 1971, wasunder contractto Hamburg to supply partof its labor needs.193 NLRB No. 13 68DECISIONS OF NATIONAL LABORRELATIONS BOARDemployer along with Fidelity of all employees atHamburg's plant engaged in the maintenance andremanufacture of railroad cars. Accordingly, we findthat the joint Employer is engaged in commercewithin the meaning of the Act and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The parties stipulated that the Petitioner is alabor organization within the meaning of the Act, andwe so find.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of allemployees engaged in the maintenance and remanu-facture of railroad cars, who are normally working atHamburg Industries, Inc., Hamburg, South Carolina,but excluding all office clerical employees, guards,and supervisors as defined in the Act. The partiesagreed to the composition of the unit with theexception of the leadmen. The Petitioner contendsthat leadmen are in fact supervisors, and not rank-and-file employees as both Hamburg and Fidelitycontend, and should be excluded from the unit. We donot agree.There are 18 leadmen each with a crew that has adesignated job function. They are hourly paid and dosome manual work, paperwork, inspections, helpemployees with their job skills, and generally set thepace for production; Fidelity and Hamburg bothrefer to leadmen as "Pushers." If a work problemdevelops the leadmen take no disciplinary actionthemselves, but report the facts to a foreman whomakes his own independent investigation to deter-mine what action is to be taken. There is no persuasiveevidence that leadmen satisfy the statutory definitionof "Supervisor."Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All employees including leadmen engaged in themaintenance and remanufacture of railroad carsatHamburg Industries, South Carolina, butexcluding all office clerical employees, guards, andsupervisors as defined in the Act.[Direction of Election 4 omitted from publication ]CHAIRMAN MILLER, dissenting in part:Idisagree with my colleagues' finding that a joint-employer relationship exists between Hamburg In-n In order toassure that all eligiblevoters may have the opportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the election should have access to a list of votersand theiraddresseswhichmay beused to communicate with themExcelsiorUnderwearInc, 156 NLRB 1236,N L R.B v Wyman-Gordon Co,394 U S759Accordingly, it is hereby directed thatan electioneligibility list,containing the names and addressesof all the eligiblevoters, must be fileddustries, Inc. and Fidelity Services, Inc. Rather, I findthat the evidence in the record clearly establishes thatFidelity alone is the sole employer of the maintenanceand production employees at Hamburg's plant. In thepast, in order to determine whether a joint-employerrelationshipexists,theBoard has taken specialcognizance of the presence or absence of factors suchas common ownership, common control over laborrelations policy, and close direct day-to-day supervi-sionover the contractor's employees. (See, forexample,Hychem Constructors, Inc.,169 NLRB 274.)None of these factors are present in the instant case.Although the Union attempted to prove that acommon corporate relationship existed, the unrefutedtestimony established that the two companies have nocommon officers or stockholders.The contractual arrangement between Fidelity andHamburg is a typical cost-plus agreement. In further-ance of that agreement, Hamburg exercises only thedegree of control necessary to police the cost aspectsof the agreement and to see that Fidelity furnishes thequalityof service agreed upon in the contract.Accordingly, Fidelity's practice is to discuss wageincreaseswithHamburg prior to their institution.However, the record establishes that Fidelity hasinstituted standard increases when it has seen fit, andthatHamburg has always approved such increases.Hamburg naturally has the right to reject work doneby Fidelity's employees, if it is not of sufficient qualitytomeet the specifications of the railroad companiesrequesting the work. However, this right merely existsto enable Hamburg to police the contract. It does notoperate to create an employment relationship be-tween Hamburg and Fidelity's employees. Apart fromthis limited quality and cost control, the employeesare entirely under Fidelity's supervision. They arehired by Fidelity and assigned to a jobsite whereFidelity has a contract, as Fidelity sees fit. Regardlessof the job to which they are assigned, they all receive aFidelity employee handbook, which does not apply toHamburg's own employees. The employees workdirectly under Fidelity's supervision and have nocontact with any Hamburg personnel. While Ham-burg can insist that a Fidelity employee be removedfrom the job, it has never exercised this right. Even if itwere to do so, the determination of whether toterminate the employee or simply transfer him toanother jobsite would still belong to Fidelity. Thus,discipline and discharge of the employees are solelyunder Fidelity's control.by the Employerwith the Regional Director for Region11within 7 days ofthe dateof this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election.No extension oftime tofile this listshall be granted by the Regional Director except inextraordinarycircumstances Failureto complywith this requirement shallbe grounds for setting aside the election whenever proper objections arefiled. HAMBURG INDUSTRIESIt should be noted that Fidelity has been involved inprevious Board litigation in connection with itsrelationship with Columbia Nitrogen Corporation. InFidelityMaintenance & Construction Company, Inc.,5173 NLRB 1032, Fidelity and Columbia Nitrogenwere alleged to be joint employers. The factualsituation was almost identical to that in the instantcase except that Columbia Nitrogen was moreinvolved with Fidelity's employees in that it per-5The record shows that on January I, 1971, for expansion purposes,FidelityMaintenanceand Construction Company changed its name to69formed certain interviewing and testing services forFidelity with respect to employment applicants. TheTrialExaminer'sDecision held that Fidelity andColumbia Nitrogen were not joint employers ofFidelity's employees. Although the Board did not finditnecessary to pass on this aspect of the case, I agreewith the Trial Examiner's Decision on the joint-employer issue and I would make the same finding inthe instant case.Fidelity Services, Inc